          Case 1:19-cv-09502-AJN Document 26 Filed 06/04/20 Page 1 of 1

                                                                                                         6/4/20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United India Insurance Co. Ltd., et al.,

                         Plaintiffs,
                                                                      19-cv-9502 (AJN)
                  –v–
                                                                           ORDER
  Pegasus Maritime, Inc., et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       As stated on the record at the initial pretrial conference on April 24, 2020, the parties

were to submit a letter within one month informing the Court whether they sought a referral to

the assigned Magistrate Judge for a settlement conference at that time. As of the date of this

Order, the Court is not in receipt of such a letter. Accordingly, the parties shall submit a letter so

informing the Court by June 11, 2020.

       SO ORDERED.


 Dated: June 4, 2020
        New York, New York
                                                   ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
